The above cause coming here on the appeal of Paulino Deliso from a minute order made and entered in the circuit court on March 2, 1940, awarding the custody of the three minor children of said parties, namely, Bernardino Deliso, Jennie Deliso and Aginaldo Deliso, to their mother, the said Claudia Deliso, appellee, and the parties now appearing by their respective counsel and consenting, it is ordered, adjudged and decreed that the cause be and the same is hereby remanded to the circuit court with directions to vacate and set aside the order appealed from and to forthwith restore to the appellant the custody of said minor children, without prejudice, however, to the right of the said appellee to renew in the circuit court her application to have the custody of said minor children awarded to her.
The costs of appeal in this court incurred by appellant in the above cause are, under section 3794, R.L.H. 1935, as amended by section 3, chapter 108, Haw. Laws 1939, hereby ordered remitted to him.